        Case 1:17-cv-09930-BCM Document 127 Filed 01/28/20 Page 1 of 2

                   LEE LITIGATION GROUP, PLLC
                             148 WEST 24TH STREET, 8TH FLOOR
                                   NEW YORK, NY 10011
                                    TEL: 212-465-1180
                                    FAX: 212-465-1181
                                 INFO@LEELITIGATION.COM

WRITER’S DIRECT:      212-465-1188
                      cklee@leelitigation.com
                                                                                   January 28, 2020
Via ECF
The Honorable Barbara C. Moses, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

               Re:    Rodriguez, et al. v. Castle Check Cashing Corp., et al.
                      Case No.: 17-cv-09930

Dear Judge Moses:

       We are counsel to Plaintiff in the above-referenced action and write jointly with counsel to
Defendants. Pursuant to Your Honor’s instruction during the fairness hearing on January 22, 2020,
we hereby provide Your Honor with the following:

       1. Class Counsel’s detailed time records and list of expenses have been uploaded to ECF
          (Docket No. 126).

       2. Please find attached as Exhibit A a clean version and a blackline version (to show
          changes) of the revised Proposed Order. A clean copy of the revised Proposed Order
          has been simultaneously emailed to Chambers.

       3. During the fairness hearing, Your Honor inquired as to whether the 177th Class
          Member, Mr. Jose Rodriguez, received the Class Notice which was provided to other
          class members. We have since confirmed with the settlement administrator, Arden
          Claims Service (“Arden”), that Mr. Rodriguez was provided with the Class Notice.
          Angela Ferrante of Arden verified that, after receiving email confirmation by
          Defendants’ counsel that that Mr. Rodriguez should be included as a class member,
          Arden mailed a full Notice packet to Mr. Rodriguez’s provided address. Arden further
          confirms the mail was not returned as undeliverable. In addition, Arden confirms Mr.
          Rodriguez was also provided with the Supplemental Notice, which was mailed to all
          177 Class Members on December 20, 2019.

       4. Lastly, to further emphasize the litigation risks of this case, even assuming the Plaintiff,
          Ms. Rodriguez, could satisfy her evidentiary threshold and prove she worked through
          meal and/or break periods, despite Castle Check’s alleged policies prohibiting the
          same, such claims might not be certifiable. Multiple courts, including a federal
          appellate court, have held that such claims are not appropriate for class certification.
          See Rening v. RBS Citizens, N.A., 912 F.3d 115, 129 (3d Cir. 2018) (affirming order
        Case 1:17-cv-09930-BCM Document 127 Filed 01/28/20 Page 2 of 2



          denying class certification and holding individualized inquiries would be necessary);
          see also Gibbs w. TWC Admin., LLC, No. 1:17-CV-1513 DMS (AGS), 2020 U.S. Dist.
          LEXIS 935 (S.D. Ca. 2020) (denying class certification). Indeed, in Perez v. Wells
          Fargo & Co., a federal district court held that it was questionable as to whether breaks
          of less than 20 minutes are even compensable under the New York Labor Law, but that
          regardless, such claims are not certifiable on a class-wide basis. 2016 U.S. Dist. LEXIS
          104385, *31-*32 (“Plainly, in order to determine whether breaks of 20 minutes or less
          are compensable, the court would be required to scrutinize every break of every
          putative class member to determine the circumstances under which the short breaks
          were taken.”). In view of the foregoing, and for the reasons stated in the Plaintiff’s final
          approval motion and on the record at the fairness hearing, the parties believe the
          settlement should be approved.



       We thank the Court for its time and consideration.



Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.
Encl.



cc: All parties via ECF




                                                 2
